DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please renumber claims 1, 3, 6-11, 13, 15-16, 18, and 20-22 as claims 1-15.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art pertinent to the claimed invention discloses performing a detection process on the captured image in order to detect one or more toy objects in the captured image; an iterative learning process in which parameters of a neural network model are iteratively adapted so as to improve the network's classification performance in respect of the captured images, i.e. so as to learn from the captured images; a recognition process being performed on each of the detected objects. Recognition of the one or more toy objects is thus performed as one or more recognition/classification steps after the detection of a digital image. 
However, the prior arts or references do not disclose “training a neural network model based on the categories of the objects in the original images and a training set constructed by the adjusted original images and the transformed images of the at least two objects, comprising: inputting the training set into an initial neural network model for training; respectively obtaining image features of the at least two objects output from a last average pooling layer of the initial neural network model; concatenating the image features of the at least two objects at a cascade layer of a combined neural network model, -2-Attorney Docket No. 00144.0849.00 US Application No. 16 853,733 mapping the concatenated image features to a sample label space at a fully-connected layer of the combined neural network model, to obtain model weights; connecting at least two classification layers of the combined neural network model to the fully-connected layer, each classification layer corresponding to one of the at least two objects and outputting probabilities of the corresponding object belonging to different categories; iteratively training the combined neural network model until a loss function satisfies a convergence condition, to obtain the trained neural network model; and determining a category of an object contained in a to-be-predicted image based on the trained neural network model” or equivalent features recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Following is reference related to the claimed invention:
Momoi et al. (US 2010/0086213 A1): An image recognition apparatus that recognizes an object related to a certain object in an image sequentially recognizes an object from the image in accordance with recognition-order information that indicates an object order in an object sequence including the certain object, the related object, and an object connected between those objects. The apparatus determines whether or not an object recognized in a current turn of recognition has a connective relationship with an extracted object obtained in a previous turn of recognition, and obtains the object that has been determined as having a connective relationship as an extracted object. Based on an object extracted by a repetition of the above processing, that is, recognition, connective relationship determination, and obtaining, in the above-described recognition order, the related object is associated with the certain object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664